Case 1:18-cv-05680-LDH-SJB Document 43 Filed 06/20/19 Page 1 of 1 PageID #: 273



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



 STEPHEN ELLIOTT,
                                    Plaintiff,
                                                        No. 1:18-cv-05680-LDH-SJB
                      - against -

 MOIRA DONEGAN, and JANE DOES (1–30),
                                    Defendants.



                                    [PROPOSED] ORDER

          It is ORDERED that the parties shall appear before the Court for oral argument on

 Defendant Moira Donegan’s Motion to Dismiss the Second Amended Complaint at _____am/pm

 on __________________, at the United States Courthouse, 225 Cadman Plaza East, Brooklyn,

 New York 11201.

 Dated:


                                                 LaShann DeArcy Hall
                                                 UNITED STATES DISTRICT JUDGE




                                                   1
